Case 1:18-cv-23797-DPG Document 94 Entered on FLSD Docket 09/16/2019 Page 1 of 10




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                    CASE NO. 18-23797-CIV-DPG

  CLARENS DESROULEAUX,

         Plaintiff,

  vs.

  THE VILLAGE OF BISCAYNE PARK,
  a municipality of the State of Florida,
  CHIEF RAIMUNDO ATESIANO,
  OFFICER CHARLIE DAYOUB,
  OFFICER GUILLERMO RAVELO,
  individually and in their official capacity.

        Defendants.
  ____________________________________/

      DEFENDANTS, VILLAGE OF BISCAYNE PARK, CHARLIE DAYOUB AND
              GUILLERMO RAVELO’S, CONCISE STATEMENT OF
   MATERIAL FACTS IN SUPPORT OF THEIR MOTION FOR SUMMARY JUDGMENT

         Defendants, VILLAGE OF BISCAYNE PARK, CHARLIE DAYOUB and GUILLERMO

  RAVELO, by and through undersigned counsel, pursuant to Rule 56, Fed.R.Civ.P., and Local Rule

  56.1, S.D.Fla.L.R., move for summary judgment, and file this Concise Statement of Material Facts

  in support, as follows:

         1.      Over a short 8-day period from January 4, 2013 through January 12, 2013, Village

  of Biscayne Park residents were victimized by a string of related residential burglaries. Ravelo

  Depo., pp. 16-20; C. Dayoub Depo., pp. 16-18. Two of the burglaries took place on January 12

  just a block apart. C. Dayoub Depo., p. 16. Besides the close temporal and physical proximity,

  the burglaries were committed in the same manner by entry into a window when the burglar(s)

  apparently knew that no one was home. Ravelo Depo., pp. 18-20, 32. Given the location, close

  time period, and consistent manner of entry, the Biscayne Park Police operated with the well-

                                                 1
Case 1:18-cv-23797-DPG Document 94 Entered on FLSD Docket 09/16/2019 Page 2 of 10




  founded belief that these burglaries were committed by the same individual(s). Ravelo Depo., pp.

  17-18; Dayoub Depo., pp. 14,17.

         2.      Cathy Turner Pyle, a 70-year-old substitute teacher and former library supervisor,

  was unfortunately victimized by the burglar(s). On January 12, 2013, while she was out shopping,

  someone made entry into her home and stole numerous items. Pyle Depo., pp. 11, 15-17. Prior to

  this time, Pyle loved the Village of Biscayne Park and felt safe there. Id., pp. 8-9. This burglary

  shook her. She promptly contacted the Biscayne Park Police Department, and met with officers

  (including Defendant, Guillermo Ravelo) who were polite, professional and responsive. Id., pp.

  18-20; Ravelo Depo, p.34.

         3.      Days after the burglary, while paying bills, Pyle noticed that one of her checks was

  missing, and notified the police. Id., p.20. On or about January 17, 2013, just five (5) days after

  the burglary, Clarens Desrouleaux attempted to deposit or cash check number 1376 from Pyle’s

  bank account at Chase Bank. Id., pp. 20-23; Appendix Tab 1. A copy of a forged check made

  payable to Clarens Desrouleaux was obtained from the bank in the amount of $2,300.00. At the

  time, Pyle only had $2,346.97 in the account, so obviously whoever wrote the check was able to

  review her check register to ascertain the amount of available funds. Id., p.23. Pyle did not know

  Clarens Desrouleaux, and did not write on any portion of the stolen forged check made payable to

  him. Id., pp. 26-30.

         4.      At the time that Officer Guillermo Ravelo learned of and received a copy of the

  stolen check, he had no prior issues with, and had never heard or met Clarens Desrouleaux. Ravelo

  Depo., p. 39. Officer Charlie Dayoub, who later rendered assistance in detaining Desrouleaux,

  similarly had no prior knowledge or interaction with him. Dayoub Depo., p.22. Contrary to the

  allegations of the pleadings, Desrouleaux was not randomly selected or targeted because of his



                                                  2
Case 1:18-cv-23797-DPG Document 94 Entered on FLSD Docket 09/16/2019 Page 3 of 10




  race; instead, he was the named payee on a forged $2,300 check that had just been stolen from

  a Biscayne Park resident days earlier. Id.

         5.      After receiving a copy of the stolen check (Appendix Tab 1), Officers Ravelo and

  Dayoub accessed the Florida Driver and Vehicle Information Database (DAVID) to obtain a

  photograph and signature exemplar of the forged named payee, Clarens Desrouleaux. Ravelo

  Depo., pp. 39-41; Dayoub Depo., pp. 23-25. When they viewed the DAVID signature side-by-

  side with the handwriting on the check, including the signature endorsement on the back, they both

  concluded that the writing was virtually identical. Ravelo Depo., p.42-46; Dayoub Depo., pp. 25-

  26. Compare Appendix Tab 1 with Tab 2; see also composite of signatures authenticated by

  Plaintiff as Exhibits 1 through 6 of his deposition, Appendix Tab 8; Desrouleaux Depo., pp. 160-

  64.

         6.      Officer Ravelo noted that the writing was distinctive because Desrouleaux prints

  his signature and makes unusual use of printed capital letters. It was apparent to him that

  Desrouleaux, based upon viewing his signature on file with the State, was the person that wrote

  on the check. Ravelo Depo., p. 42. Similarly, Officer Dayoub observed that the block printing of

  the signature was unusual and distinctive, and that the writing on the check when compared to the

  signature of Clarens Desrouleaux on file with DAVID was “practically identical.” Dayoub Depo.,

  pp. 25-27. Officers Dayoub and Ravelo were not alone in reaching this conclusion. The Miami-

  Dade County criminal court Judge who presided over the case of State v. Desrouleaux made the

  same observations as to the matching signatures. At a May 21, 2013 suppression hearing, Judge

  Stacy Glick commented:

                 I’ve had the opportunity to review the motion and heard the
                 testimony of the arresting officer. I’ve reviewed the pieces of
                 evidence that you provided, State’s Exhibit 1, State’s Exhibit 2,
                 State’s Exhibit 3. And I’m looking at the signatures from DAVID

                                                  3
Case 1:18-cv-23797-DPG Document 94 Entered on FLSD Docket 09/16/2019 Page 4 of 10




                 and it’s almost identical to the one on the checks that were allegedly
                 cashed on the front and the back and it’s kind of funny, normally
                 you see, you know, signatures cursive, but Mr. Desrouleaux appears
                 to use the same print. And based on the fact that they’re so similar
                 in nature, I do believe that officer had probable cause to stop, so
                 motion is denied.

  Appendix Tab 3, p. 31.

         7.      With this forged check, the Biscayne Park Police Department now had their first

  lead, and the plan was to locate Clarens Desrouleaux in order to question him. Ravelo Depo., p.46;

  Dayoub Depo., pp. 18, 29. Officer Dayoub believed that Desrouleaux was the likely burglar, but

  at a minimum that he was involved with uttering a forged instrument, an independent arrestable

  offense. Id., p. 30.

         8.      Along with a supervisor, Officers Dayoub and Ravelo traveled to Miami and

  encountered Desrouleaux walking outside to a car. Desrouleaux peacefully went with the officers

  to the Biscayne Park Police Department to answer questions, still not under arrest. Desrouleaux

  Depo., pp. 80-82; Ravelo Depo., pp. 49-50; Dayoub Depo., p. 34.

         9.      Desrouleaux’s deposition testimony, at this point, diverges with his own pleadings.

  Desrouleaux alleged in his pleadings that he confessed to committing the burglaries in order to

  receive a more lenient sentence. See, D.E. 1, ¶16; D.E. 8, ¶17; D.E. 17, ¶19; D.E. 65, ¶59. In his

  deposition, in one of many examples where Plaintiff struggled with the truth, Desrouleaux refuted

  his own allegations, now claiming that he did not confess at all. Desrouleaux Depo., pp. 85, 98.

  He even went so far as to assert, for the very first time, that he was subjected to force by being hit

  with a book, a claim not found anywhere within any of his pleadings or detailed interrogatory

  answers. Appendix Tab 4.

         10.     Based upon the evidence, including a signature on the check that matched

  Desrouleaux’s handwriting and signature, he was arrested. Dayoub Depo., p.30. Consistent with

                                                    4
Case 1:18-cv-23797-DPG Document 94 Entered on FLSD Docket 09/16/2019 Page 5 of 10




  Plaintiff’s allegations that he confessed to receive a more lenient sentence, Plaintiff cooperated

  with authorities since the evidence, at this point, was extremely compelling in light of the

  handwriting on the check, made payable to Clarens Desrouleaux, matching Plaintiff’s handwriting

  and signature. (D.E. 1, ¶16); Dayoub Depo, pp. 38-40; Ravelo Depo., pp. 53-55.          Not only did

  Plaintiff fail to offer any credible explanation as to how his handwriting and name appeared on a

  stolen forged check, but in addition could not explain how that very check was deposited into his

  bank account at his very branch, North Miami. Only Clarens Desrouleaux had the ability to

  deposit and withdraw funds from that account. Desrouleaux Depo., pp. 45, 58; Reid Depo., pp.

  9-17.

           11.   The obviously false and wholly incredible statement offered by Plaintiff in his

  deposition was similar to that given to the police, and was thus properly rejected by law

  enforcement as not worthy of credence. It provided no reason to forego an arrest. Plaintiff told

  the police that some guy with a nickname – someone whose name he did not know – was the real

  burglar and check forger. Ravelo Depo., p. 54; Dayoub Depo., p. 39. This already tall tale grew

  to a massive, gargantuan size when Plaintiff gave deposition testimony in this action. Desrouleaux

  Depo., pp. 40-64. Plaintiff’s fictional account is summarized below.

           12.   According to Desrouleaux, he opened a bank account, but did not put money in it.

  Id., p.55. A guy named “Brunette” who he knew from the streets came up to him, without

  solicitation, and they had the following discussion: “say, man, you, you want to put – you want to

  make some money? I say, what kind? He say, I want to put a check under your name. I say, no,

  you ain’t going to put that check under my name. I ain’t going to jail for that, and he left.” Id, pp.

  43-44.




                                                    5
Case 1:18-cv-23797-DPG Document 94 Entered on FLSD Docket 09/16/2019 Page 6 of 10




           13.      After this conversation, according to Plaintiff, “Brunette” somehow developed

  amazing, superhuman prescient powers. “Brunette” was able to locate Plaintiff’s girlfriend’s

  vehicle even though it was not parked in its usual place, somehow know that Plaintiff left his bank

  card in the glove compartment (when Plaintiff testified he would not normally keep his bank card

  in the car except that he forgot that day, Id, p.54), and that Plaintiff incredibly wrote his ATM pin

  number on an envelope, and kept that confidential pin number with the actual bank card in the car,

  something which every account holder would know never to do. Id., pp. 45-64. “Brunette” must

  have been a criminal mastermind because he ascertained all of this information without being told.

  He purportedly smashed out the window, stole the bank card, procured the pin number (despite

  Plaintiff never revealing it to him), and then had the special talent to forge the check in handwriting

  so identical to Plaintiff that two law enforcement officers and a Miami-Dade County Circuit Court

  Judge reasonably believed the writing to belong to Desrouleaux. 1

           14.      The outlandish fiction does not end there: “Brunette” then supposedly deposited the

  check into Desrouleaux’s bank account, without proper identification, at Desrouleaux’s very bank

  branch in North Miami, in a calculated scheme to then withdraw $2,300 from that same account

  without proper identification. Id.; see also, Deposition of TD Bank Head Teller, Isheca Reid, pp.

  9-17 (affirming that check cannot deposited without an account; the bank checks identification;

  that subject check was, in fact, deposited by the account holder, Clarens Desrouleaux; that the

  subject check was endorsed by TD Bank account holder, Clarens Desrouleaux; that a deposit slip

  was required; and that only Clarens Desrouleaux could withdraw the funds, and that “Brunette”

  would be unable to withdraw funds).




  1
    Plaintiff could offer no explanation as to how “Brunette” could so closely imitate Plaintiff’s handwriting and
  signature. He had never shown “Brunette” how to sign his name. Desrouleaux Depo., p.64.

                                                            6
Case 1:18-cv-23797-DPG Document 94 Entered on FLSD Docket 09/16/2019 Page 7 of 10




         15.     The fictional account continues: Plaintiff did not report his bank card stolen. He

  did not report that the window on the car was broken, or that the vehicle was broken into for one

  reason: he did not have the time. Desrouleaux Depo., pp. 46-47. He apparently though did have

  time to take the vehicle to an unknown repair shop, and have the window fixed. Id., pp. 53-54. Of

  course, as with not knowing the name of “Brunette,” Plaintiff cannot recall where the vehicle was

  fixed except a general location on 119th Street, and no documentation exists to support that a

  window was ever broken or repaired. Id.

         16.     Predictably, any rational law enforcement officer – and for that matter, any rational

  human being – rejected Plaintiff’s version of events as unworthy of any credence. He was arrested

  based upon the forged stolen check being deposited into his account (along with his confession),

  charged and the State Attorney pursued prosecution given the compelling evidence. Ravelo Depo.,

  p. 60; Dayoub Depo., p.48. After the Honorable Stacy Glick denied the motion to suppress, while

  expressly finding that it was apparent that Clarens Desrouleaux forged the check, Plaintiff pled

  guilty, and was sentenced to only five (5) years despite that he was facing thirty-five (35) years as

  a habitual offender. Desrouleax Depo., pp. 99-100; Answer to Interrogatory, #17, Appendix Tab

  4.

         17.     Clarens Desrouleaux is a habitual offender because since his arrival in the United

  States from Haiti as resident, he has been a career criminal, repeatedly victimizing the community.

  He has been convicted of numerous drug offenses, including selling crack cocaine, and

  kidnapping, among other offenses.        Desrouleaux Depo., pp. 19-28, 32; see also Florida

  Department of Law Enforcement Criminal History, Appendix, Tab 5. He had numerous deportable

  offenses pre-dating the arrest at issue in this case. See Declaration/Report of Richard Jurgens,




                                                   7
Case 1:18-cv-23797-DPG Document 94 Entered on FLSD Docket 09/16/2019 Page 8 of 10




  Appendix Tab 6. Even without the subject arrests by the Village of Biscayne Park, he is ineligible

  to return to the United States. Id.

         18.     The two individual law enforcement officer defendants, Charlie Dayoub and

  Guillermo Ravelo, admittedly have had their own issues with the law. Dayoub has a single

  misdemeanor conviction. C. Dayoub, p.11. Ravelo is serving prison time for felony convictions.

  It is critically important though that neither of their guilty pleas involve any misconduct,

  whatsoever, as to this Plaintiff, Clarens Desrouleaux, and their sentences are wholly unrelated to

  any issues in this case. Ravelo Depo., pp. 13-15, 176; Dayoub Depo., pp. 10-14. Both officers

  have admitted their wrongdoing against others, signed plea proffers, cooperated with the

  government and accepted their sentences. Id. In turn, the U.S. Government has accepted their

  pleas without any admission of wrongdoing as to Clarens Desrouleaux. Id.; see also Plea Proffers

  for Ravelo and Dayoub, Appendix Tab 7 (listing initials of all individuals whom they pled guilty

  to committing wrongs against, which do not include Clarens Desrouleaux).

         19.     The Federal Bureau of Investigation examined the case of Clarens Desrouleaux and

  determined that probable cause existed, and that no charges would be brought as a result of his

  arrest. Ravelo Depo., p. 62. Defendants were never given a directive to falsely charge Clarens

  Desrouleaux with burglaries he did not commit. Ravelo Depo., pp. 117, 142. No other suspects

  have ever been developed for these burglaries. Dayoub Depo., p. 41.

         20.     Ravelo and Dayoub had sufficient probable cause to arrest and charge Desrouleaux

  with committing crimes in relation to these burglaries, as well as for uttering a forged instrument

  by depositing a stolen forged check into his bank account. This probable cause exists with or

  without Desrouleaux’s confession to the police, and later confession/guilty plea in the criminal




                                                  8
Case 1:18-cv-23797-DPG Document 94 Entered on FLSD Docket 09/16/2019 Page 9 of 10




  matter pending before Judge Glick. Id.; Dayoub Depo., pp. 30-31. Both officers stand by their

  probable cause determinations. Dayoub Depo., p.49; Ravelo Depo., p. 59; Gaut Expert Report.

                                 CERTIFICATE OF SERVICE

         WE HEREBY CERTIFY that on this 16th day of September, 2019, we electronically filed

  the foregoing document with the Clerk of Court by using the CM/ECF system. We further certify

  that we either mailed the foregoing document and the Notice of Electronic Filing by first class

  mail or by electronic mail to any non CM/ECF participants and/or the foregoing document was

  served via transmission of Notice of Electronic Filing generated by CM/ECF to any and all active

  CM/ECF participants.



  JOHNSON, ANSELMO, MURDOCH,                         STEPHANIE DEUTSCH, P.A.
  BURKE, PIPER & HOCHMAN, P.A.                       Attorney for Charlie Dayoub and
  Attorneys for Village of Biscayne Park             Guillermo Ravelo
  2455 East Sunrise Boulevard -Suite 1000            1875 NW Corporate Blvd., Suite 100
  Fort Lauderdale, Florida 33304                     Boca Raton, FL 33431
  (954) 463-0100 - Telephone                         Telephone:    (561) 826-2800
  (954) 463-2444 - Facsimile                         Facsimile:    (561) 826-2828

  By: /s/ Scott D. Alexander                         BY:     /s/ Stephanie Deutsch
          E. BRUCE JOHNSON, FBN 262137                       STEPHANIE DEUTSCH, FBN
                 SCOTT D. ALEXANDER,                         503584
                 FBN 057207




                                                 9
Case 1:18-cv-23797-DPG Document 94 Entered on FLSD Docket 09/16/2019 Page 10 of 10




                                     SERVICE LIST


   Counsel for Plaintiff:                    Attorney for Officers Dayoub and Ravelo:
   Sagi Shaked, Esq.                         Stephanie Deutsch, Esq.
   SHAKED LAW FIRM, P.A.                     Stephanie Deutsch PA
   2875 NE 191ST Street                      1875 NW Corporate Blvd., Suite 100
   Aventura, FL 33180                        Boca Raton, FL 33431
   filingcourtdocuments@gmail.com            561) 826-2800 - Telephone
   shakedeservice@gmail.com                  (561) 826-2828 - Facsimile
   (305) 937-0191 (Phone)                    sdeutsch@scdlaw.net
   (305) 937-0193 (Fax)                      twolosh@scdlaw.net

   Attorney for Raimundo Atesiano:           Attorneys for Village of Biscayne Park:
   Oscar E. Marrero, Esq.                    E. Bruce Johnson, Esq.
   MARRERO & WYDLER                          Scott D. Alexander, Esq.
   2600 Douglas Road, PH-4                   JOHNSON, ANSELMO, MURDOCH,
   Coral Gables, FL 33134                    BURKE, PIPER & HOCHMAN, PA
   oem@marrerolegal.com                      2455 E. Sunrise Blvd., Suite 1000
   dinah@marrerolegal.com                    Fort Lauderdale, FL 33304
   Guertty@marrerolegal.com                  (954) 463-0100 (Phone)
   (305) 446-5528 - Telephone                (954) 463-2444 (Fax)
   (305) 446-0995 - Facsimile                alexander@jambg.com
                                             johnson@jambg.com
                                             young@jambg.com




                                        10
